Case: 14-10252      Document: 00512605920         Page: 1    Date Filed: 04/23/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                    FILED
                                                                                 April 23, 2014
                                      No. 14-10252                               Lyle W. Cayce
                                                                                      Clerk

KYEV POMPA TATUM, SR.; TONYA ROCHELLE TATUM;
ARCHIE IKEY TATUM; HERSHEY ANN TATUM,

                                                 Plaintiffs-Appellants,
v.

TARRANT REGIONAL WATER DISTRICT; VICTOR W. HENDERSON;
JACK STEVENS; MARTY LEONARD; JIM LANE; MARY KELLEHER,

                                                 Defendants-Appellees.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:14-CV-24




Before HIGGINBOTHAM, DAVIS, and HAYNES, Circuit Judges.
PER CURIAM: *
       The plaintiffs, Kyev Pompa Tatum, Sr., Tonya Rochelle Tatum, Archie
Ikey Tatum, and Hershey Ann Tatum, appeal from the district court’s denial
of their motion for preliminary injunction and dismissal of their action with
prejudice.     They sought to require the defendant-appellant, the Tarrant
Regional Water District, to hold an election in May of 2014 for two of its
director positions whose four-year terms are set to expire then.           We agree with


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10252     Document: 00512605920    Page: 2    Date Filed: 04/23/2014



                                 No. 14-10252
the district court that no election is authorized under Texas law until May of
2015, and the United States Constitution does not require an election this year.
We therefore affirm on that basis.
      We take no position on the question of what will happen when the two
directors’ four-year elected terms end in May of 2014.     That question is not
yet ripe.   When their terms end, Texas state law will control the question of
how the director positions will be filled and any related issues.
      For the reasons set forth above, we AFFIRM.




                                       2